Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.
	
Objections
Specification
A title page is unnecessary.  The title “should appear as a heading on the first page of the specification (37. C.F.R. § 1.72), and need not be presented on a separate sheet by itself. 
The abstract of the disclosure is objected to for use of the term “may,” which implies that the disclosed method may not include the specified structure, steps, or otherwise configuration as basically described, when such is not the case.   A brief narrative of the disclosure as a whole is required. The language should be clear and concise.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed discerning a misclassified or fraudulent merchant category code behavior.  This is a long standing commercial practice previously performed by humans (e.g., industry, acquirer personnel, etc.) manually and via mental steps.  That is to say, industry personnel have long desired to discern such misclassified or fraudulent Alice Corporation.  
Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, specified time periods, and specified threshold values) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct the artisan to apply it (the method) across generic computing technology (e.g., “one or more processors”).  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d).  The highlighted tasks are relevant in the instant case.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claims 1, 3, 4, 6-8, 16, and 18-20 are rejected under 35 U.S. C. §102(a)(2) as being anticipated by US 2021/0192640 to Rolfs et al.
With respect to Claim 1, Rolfs teaches a computer-implemented system, including a processor and memory (FIG. 7), and a method (FIG. 1-6) for: identifying a target merchant operating in one or more industries (FIG. 2-6; [0024];[0067], industry); determining a peer set of merchants that operate in the same one or more industries as the target merchant ([0052];[0003], categories; [0029], filtering database to obtain relevant merchant data; FIGS. 2-6): receiving a first dataset D1 comprising peer transaction data for all merchants in the peer set of merchants that operate in the one or more industries ([0029]; FIGS. 2-6) during a first time period ([0031];[0068]); receiving a second dataset D2, wherein the second dataset D2 is comprised of merchant transaction data for the target merchant during the first time period ([0057];[0029], FIGS. 2-6) wherein the merchant transaction data includes industry transaction data for the one or more industries in which the 
With respect to Claims 3, and 18, Rolfs teaches wherein merchant category code shift behavior exists in a second time period if the one or more merchant consistency ratios are greater than the first threshold value, the industry ratio is less than or equal to the second threshold value, and the merchant category code ratio is greater than the third threshold value during the second time period.  [0060-64];[0087];[0090-91]
With respect to Claims 4, and 19, Rolfs teaches wherein the second time period is one month. [0086]

With respect to Claim 7, Rolfs teaches wherein the second threshold value is 1. ([0063])
With respect to Claim 8, Rolfs teaches wherein the third threshold value is 1. ([0063])
With respect to Claim 20. The system of claim 18, wherein the first threshold value is 0.5, the second threshold value is 1, and the third threshold value is 1. ([0063])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.

c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
	Claims 2 and 17 are rejected under § 103 as being unpatentable over Rolfs in view of US 2013/0226777 to Hu et al.
With respect to Claim 2, and 17, Rolfs fails to expressly teach wherein the first time period is 24 months. Hu, however, teaches gathering transaction level data for 24 months. [0082] Hu discusses a desire to track average consumer behavior over time. [0004].  It would have been obvious to one of ordinary skill in the art to modify Rolfs to specifically state a 24 month example period because tracking average consumer behavior takes time, such as 24 months.

Claim 5 is rejected under § 103 as being unpatentable over Rolfs, in view of US 2018/0040073 to Ghosh et al.


Claims 9-15 recite formula/algorithms which are not taught by the prior art references of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.